Citation Nr: 0430027	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  99-03 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which in pertinent part determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hearing loss; and denied service 
connection for tinnitus.  The veteran subsequently perfected 
this appeal.

A RO hearing was held in March 1999.  A transcript of that 
hearing is contained in the claims folder.  The veteran 
requested a travel board hearing, but subsequently withdrew 
his request.  

In October 2001, the Board determined that new and material 
evidence sufficient to reopen a claim for bilateral hearing 
loss had been submitted.  The Board remanded the issues of 
entitlement to service connection for hearing loss and 
tinnitus for further development.  The case has since 
returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran currently has a bilateral hearing loss 
disability and tinnitus.  

3.  There is no evidence of a hearing loss disability for VA 
purposes during service or of a compensable hearing loss 
disability within one year after discharge from service; and 
the preponderance of the evidence is against a finding that 
the veteran's bilateral hearing loss and tinnitus are 
causally related to his noise exposure during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  Tinnitus was not incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2003, the RO notified the veteran of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
Letters dated in March 2003 and March 2004 advised the 
veteran of the evidence necessary to substantiate his claims 
for service connection, of the information and evidence he 
was responsible for providing, and of the evidence that VA 
would attempt to obtain.  The veteran was also requested to 
advise VA of any additional information or evidence that he 
wanted it to try and obtain.  

The March 1999 statement of the case (SOC), the July 1999 
supplemental statement of the case (SSOC), and the May 2004 
SSOC collectively notified the veteran of the laws and 
regulations pertinent to his claims.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  The 
May 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist.  

The claims folder contains the veteran's service medical 
records.  The veteran was provided VA examinations in April 
1999 and July 2003.  The veteran has not identified 
additional medical records that need to be obtained and has 
not provided authorization for the release of any private 
medical records.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Background

The veteran is seeking service connection for hearing loss 
and tinnitus.  He contends that he suffered acoustic trauma 
during his service in Vietnam and has had ringing in his ears 
and difficulty hearing since his return from Vietnam.

The veteran underwent audiometric testing in connection with 
his June 1968 induction examination.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
5
5

Audiometric testing in connection with the veteran's July 
1970 separation examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
0




The veteran underwent a VA audiometric examination in March 
1974.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
X
20
LEFT
5
0
5
X
20

The examiner noted that there was a slight high frequency 
sensorineural hearing loss, otherwise normal hearing.  

At the March 1999 RO hearing, the veteran testified that he 
was involved in several firefights and mortar attacks during 
his service in Vietnam.  He was exposed to loud noises from 
M16's, M60's, M79 grenade launchers, mortars, artillery, and 
air strikes, and did not wear any hearing protection.  After 
the noise subsided, he would have ringing in the ears and 
some bleeding.  He currently works as an aircraft mechanic, 
but is not around engines.  He is required to wear ear 
protection.  

The veteran underwent a VA ear disease examination in April 
1999.  He complained of decreased hearing and difficulty 
understanding conversation.  The examiner noted that he has 
had no significant noise exposure.  He has operated a metal 
riveter but was provided with ear protection.  On physical 
examination, the tympanic membranes were intact and there was 
no active disease in either ear.  Assessment was hearing loss 
and tinnitus.  The examiner noted that the veteran's symptoms 
were consistent with hearing loss, likely sensorineural 
hearing loss associated with aging and that the tinnitus was 
likely secondary to hearing loss.  The veteran did not report 
for the audiometric portion of the examination.  

The veteran underwent a VA audiological examination in July 
2003.  His claims folder was reviewed and the examiner noted 
that the June 1968 and July 1970 audiograms showed normal 
sensitivity bilaterally.  

The veteran reported hearing loss and dates its gradual onset 
to 20 to 30 years ago.  He reported being exposed to mortar, 
artillery, and gunfire throughout 1969 without ear 
protection.  He reported a history of exposure to rivet guns, 
pneumatic tools, and air conditioning units in his civilian 
employment as an aircraft technician.  He experiences a 
periodic high-pitched tinnitus three to four times a week in 
both ears.  He denied a history of ear pathology, familial 
hearing loss, or vertigo.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
45
LEFT
10
10
10
30
55

Diagnosis was high frequency sensorineural hearing loss, 
bilaterally, ranging from mild to severe in degree.  The 
examiner noted that if tinnitus is present, it may be 
atypical for noise exposure.  The examiner stated that 
"based upon the normal audiometric findings recorded prior 
to release from the service, the veteran's hearing loss is 
not due to military noise exposure but rather to noise 
exposure in his civilian employment.  Similarly, although the 
veteran dates the onset of tinnitus to the time of service, 
review of his [claims folder] discloses no recorded complaint 
of tinnitus while in service and, as noted above, his hearing 
was completely normal at the time of discharge.  Accordingly, 
it is the examiner's opinion that the tinnitus currently 
reported is not as likely as not attributable to military 
noise exposure, but rather to exposure during civilian 
employment."  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2003).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2003), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.  

On review, there is no evidence of a compensable hearing loss 
disability within one year of the veteran's discharge from 
service.  Consequently, presumptive service connection for 
hearing loss is not warranted.
 
To establish service connection on a direct basis, there are 
basically three requirements: (1) evidence of a current 
disability; (2) evidence of disease or injury in service; and 
(3) evidence of a nexus between the current disability and 
the disease or injury in service.  

The July 2003 audiogram indicates pure tone thresholds at 
4000 Hertz of 45 in the right ear and 55 in the left ear.  
Thus, the veteran has a current bilateral hearing loss 
disability for VA purposes.  The July 2003 examination also 
indicates tinnitus.  

The veteran's representative points out that the veteran was 
exposed to and wounded in combat, which by its nature is very 
loud and hearing protection is not provided.  The veteran is 
competent to provide evidence of noise exposure during 
service and can credibly do so when the record does not 
contain evidence to the contrary.  Additionally, pursuant to 
38 U.S.C.A. § 1154(b) (West 2002), combat veterans may 
establish service connection of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  

The veteran's DD-214 indicates that he was a light weapons 
infantryman with service in Vietnam.  He was awarded the 
Vietnam Service Medal with 2 Bronze Service Stars, the Combat 
Infantryman Badge, and a Purple Heart Medal.  The evidence 
establishes that the veteran served in combat with an 
occupational specialty likely to result in significant noise 
exposure.  Thus, the veteran's assertions that he experienced 
acoustic trauma during service are accepted.

The Court has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).  The Federal Circuit has held 
that, while § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected, it does considerably lighten the burden on the 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service.  Collette 
v. Brown, 82  
F.3d 389, 392 (1996) (citations omitted).  The Court, in 
addressing section 1154(b), explained that the provision of 
this section "does not provide a substitute for medical 
nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to . . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).  Therefore, in this case, mere 
acceptance of testimony as to the incurrence of in-service 
acoustic trauma does not establish service connection.

The Board acknowledges the veteran's reports that he did not 
wear hearing protection during his service in Vietnam, but 
wore it during his civilian employment.  Audiometric testing 
during service, however, did not reveal pure tone thresholds 
greater than 20 decibels.  See Hensley, supra.  The first 
evidence of a hearing loss disability pursuant to VA 
standards and of tinnitus was many years after service.  

The record does not contain any competent medical evidence 
relating the veteran's current bilateral hearing loss 
disability and tinnitus to noise exposure during service.  
The Board acknowledges the veteran's contentions that his 
current disabilities are related to his military service in 
Vietnam.  The veteran, however, is not competent to render an 
opinion regarding the etiology of his current disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons are not competent to offer medical opinions).  

On the contrary, the record contains medical opinions that 
the veteran's current hearing loss and tinnitus are not 
related to service.  The April 1999 VA examiner suggested the 
veteran's hearing loss was associated with aging and the July 
2003 VA examiner opined that the veteran's hearing loss and 
tinnitus were not due to his in-service noise exposure, but 
rather were due to his post-service civilian employment.  The 
examiner was able to review the veteran's claims folder and 
he provided adequate rationale in support of his opinion.  
Consequently, the Board considers this opinion probative.  

Accordingly, the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus and as such, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



